PER CURIAM.
The judgment of conviction is affirmed upon a holding that (1) the trial court properly denied the motion to suppress based on the totality of the circumstances, see Leon v. State, 410 So.2d 201 (Fla. 3d DCA), petition for review denied, 417 So.2d 329 (Fla.1982); Collier v. State, 353 So.2d 1219 (Fla. 3d DCA 1977); see also Michigan v. Moseley, 423 U.S. 96, 96 S.Ct. 321, 46 L.Ed.2d 313 (1975); (2) the trial court did not unduly restrict cross-examination of certain state witnesses, see Ashley v. State, 370 So.2d 1191 (Fla. 3d DCA 1979); and (3) the jury instructions given by the trial court when taken as a whole adequately enabled the jury to consider the theory of defense, see Scott v. State, 396 So.2d 271 (Fla. 3d DCA 1981).
Affirmed.